DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 30, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-18, 23, 25-41, 47, 51, and 57 have been canceled.
Effective Priority Date
	Applicants’ presently claimed amendment contains new matter which is no longer supported by the parent applications as discussed below.
	Therefore, the new effective priority date of the instant claims is now the date of the Amendment received on August 30, 2022 which introduced the unsupported limitation.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24, 42-46, 48-50, 52-56, 58, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
The independent claims 19 and 42 have been amended to require that the method limit the annealing/extending to about 10 seconds or less in a reaction volume of at least about 10 L in volume.
For support, Applicants reference sections [0150]-[0156] which discusses that Applied Biosystems® 7500 Fast® PCR machine is used and that these systems, “have a typical reaction volume range of 10 L to 30L and can also be used with reaction volumes of 50 L (page 7, Response).
This is not a proper showing of support for the presently claimed method that requires that the method is performed in a reaction vessel of at least about 10 L.  
While the specification does show support for performing a method where the reaction of annealing/extension step is limited to 10 seconds or less, the specification is absolutely silent on what reaction volume was used in that method.
In fact, there is a single disclosure of reaction volume in the entire specification, where the specification describes a PCR reaction involving equine herpes virus employing Applied Biosystems® 7500 Fast® PCR machine having 25 L (section [0125]).  This example, however, does not employ less than 10 seconds of anneal/extension step, but explicitly discloses that the annealing/extension is at 60oC for 1 minute.
Therefore, the application, as filed, does not contain a proper support where a method of amplification is performed in a reaction volume of any specific amount, let alone at least 10 L, where the method performs the annealing/extension reaction for 10 seconds or less.
Applicants’ are attempting to distinguish their invention from those of the prior art based on limitations which do not provide any support other than that the specification makes reference to utilizing Applied Biosystems® 7500 Fast® PCR machine.

    PNG
    media_image1.png
    642
    1168
    media_image1.png
    Greyscale
According to the disclosure found on thermofisher.com, 7500 Real-Time PCR system, the thermocycler is sold with a accessory of 96 well plate and 0.2 mL tubes (see below):
Therefore, contrary to Applicants’ assertion, the 7500 Real-Time PCR system is capable of being used in a widely varied amounts of reaction volumes including 0.2 mL or 200 L reaction volume tubes.
	Therefore, the application as filed absolutely does not contain proper support for a method of performing an amplification reaction that employs 10 seconds or less of annealing/extension time in a reaction volume having a lower limit of 10 L, as the specification contains absolutely no support for any amplification reaction employing 10 seconds or les of annealing/extension time in a reaction volume of at least 10 L.
	
Claim Rejections – 35 USC § 103
The rejection of claims 19-22, 24, 42-44, 46, 48-50, and 52-55 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
The rejection of claims 45, 56, and 58 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999), made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
The rejection of claim 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Neuzil et al. (Nucleic Acids Research, June 28, 2006, vol. 34, no. 11, e77, pages 1-9), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502) made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
The rejection of claims 19-22, 24, 42-44, 46, 48-50, and 52-55 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581), made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
The rejection of claims 45, 56, and 58 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999), made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
The rejection of claim 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Hjelmevoll et al. (Journal of Molecular Diagnostics, 2006, vol. 8, no. 5, pages 574-581), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502), made in the Office Action mailed on May 2, 2022 is withdrawn in view of the Amendment received on August 30, 2022, and the arguments presented based on said Amendment.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 24, 42-44, 46, 48-50, and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Stuhlmeier et al. (J. Clinical Pathology, 2003, vol. 56, pages 782-785).
With regard to claims 19, 42, 54, and 55, Chun et al. teach a method of amplifying a double-stranded nucleic acid molecule comprising the steps of:
providing a first and second primer, wherein said first primer is complementary to a sequence within or at or near 3’ terminus of the first strand of said nucleic acid molecule and said second primer is complementary to a sequence within or at or near the 3’-terminus of the second strand of said nucleic acid molecule (see Figure 2A);
hybridizing said first primer to said first strand and said second primer to said second strand in the presence of one or more polymerases, under conditions such that said primers are extended to result in the synthesis of third and fourth nucleic acid molecules complementary to the first and the second strand nucleic acids, respectively (see Figure 2A, step A-2);
denaturing said first and third; and second and fourth strands (“repetition of  denaturation”, see Figure 2A, step A-2); and
repeating the above steps one more time (“repetition of denaturation, hybridization, and extension”, Figure 2A, step A-2); and
detecting amplified nucleic acids by way of detecting fluorescence associated herewith (“TSG primer having a reporter or quencher molecule at its 5’ end … undergoes a cleavage reaction on its 5’-end portion by a template-dependent nucleic acid … and the reporter and quencher molecules are then separated from each other, contributing to signal unquenching on the TSG primer”, page 12, lines 23-28),
wherein one of said first and second primers is a dual-labeled with a fluorophore and a quencher, wherein the quencher and fluorophore are separated by an intervening sequence of 3 to 14 nucleotides (see above; also, “the reporter molecule or the quencher molecule on the TSG primer is located at its 5’-end or at 1-5 nucleotides apparat from its 5’ end … and the quencher molecule is located 4-50 nucleotides apart from the reporter molecule”, page 19, lines 16-20), and 
wherein unincorporated dual-labelled primers are not removed or disrupted prior to (c) (“[w]here the TSG primer is not hybridized with the target nucleic acid sequence, the reporter molecule and the quencher molecule on the TSG primer are three-dimensionally adjacent to each other to allow the quencher molecule to quench a signal from the reporter molecule …”, page 14, bottom to page 15, line 1; see also page 28, example 2”).
With regard to claim 57, the primer is a linear primer and does not form a hairpin-loop structure (see Figure 1; “the TSG primer does not form hairpin-loop structure”, page 17, line 16).
With regard to claim 20, the steps are performed in a single vessel (“TSG primer of the present invention in amplification reactions, inter alia, in PCR-based real-time detection methods, is involved in target amplification as well as signal generation, allowing for a successful homogenous assay for target sequences”, page 10, lines 23-25; “TSG primer method directly measures amplified products”, page 11, lines 12-13).
With regard to claims 21 and 43, the amplification occurs in the presence of the unincorporated primers (“present invention can obtain signals from the 5’-cleavage reaction of the TSG primer hybridized with target nucleic acid sequences”, page 41, lines 15-19).
With regard to claims 22 and 44, the method is real-time homogenous assay and therefore, does not require intervening additional treatments between amplification cycling.
With regard to claims 24 and 46, the distance between quencher and fluorophore are taught so that specific signals produced only from the amplified target are detected, and no signals are produced from the unhybridized primers based on quenching (see above).
With regard to claim 48, the fluorophore is FAM, JOE, TAMRA for example, (see page 20).
With regard to claim 49, the quencher is a dark quencher or a derivative thererof (“Black Hole quencher 1(BHQ-1)”, page 43).
With regard to claim 50, the fluorophore is located internally on the dual-labeled oligonucleotide and the quencher is located on the 5’ end of the dual-labeled oligonucleotide (see Figure 1 and the explicit teaching of either dye pair being on the 5’ end; “TSG prier having a reporter or quencher molecule at its 5’ end portion”, page 12, lines 23-24).
With regard to claim 52, the detection is via real-time PCR instrument (“real-time thermocycler (CFX96, Bio-Rad)”, page 44).
With regard to claim 53, the target nucleic acid is DNA (see example 1).
Chun et al. do not teach that their method employs an annealing/extension reaction time of less than 10 seconds in a reaction volume having at least 10 L, but employ a traditional amplification cycling conditions that involve denaturation, annealing, and extension reaction.  
Stuhlmeier et al. teach a method of preforming a fast PCR, which evidences that performing PCR reactions in a microliter volume of at least 10 L and involving annealing/extension times of less than 10 seconds were already known and within optimizable parameters:
“a fast, sensitive, and specific test system is essential … to enable early and specific intervention.” (page 782, 1st column, bottom paragraph)

“PCR was carried out in 0.5 ml tubes containing 50 l of the following reagents: 5l of 10x buffer, 1l dNTP, 2l each (forward and reverse) primer, 1l Taq polymerase (5 units final concentration), DNA, and double distilled H2O.” (page 783, 1st column, 2nd paragraph)

“A Techne cycler … was used … The short programme for S. aureus/S. epidermis on the Techne instrument was initial denaturation for one minute, followed by 45 cycles of annealing for 1 second at 60oC, amplification [extension] for 1 second at 72oC, denaturation for one second at 94oC, with no final extension.” (page 783, 1st column)

“Our data also confirm that cycling parameters can be altered considerably without losing sensitivity.  Because Taq polymerase incorporates about 50 nucleotides/second into a template, fragments of a few hundred base pairs will take only a few seconds to be elongated.  In addition, Taq polymerase works acceptably well below and above the optimal temperature of 72oC, so that the one second allocated for elongation in the short PCR programme appears to be sufficient.” (page 785, 1st column, 3rd paragraph)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. with the teachings of Stuhlmeier et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Chun et al. teach a method of amplifying a target nucleic acid via use of a FRET dye pair labeled primer, wherein the artisans effectively demonstrate amplification and detection of the target nucleic acid based on the conventional amplification cycling means that involve denaturation, annealing and extension condition cycling. 
While the artisan did not explicitly state that their method could be employed in other amplification platform technologies, one of ordinary skill in the art would have been motivated to applying the method of Chun et al. into other amplification platforms, such as the one disclosed by Stuhlmeier et al. which would have allowed the amplification reaction to be obtained faster without sacrificing the specificity/sensitivity.
Such desire has been well-known and explicitly discussed by Stuhlmeier et al.:
“a fast, sensitive, and specific test system is essential … to enable early and specific intervention.” (page 782, 1st column, bottom paragraph)

In achieving such an outcome, Stuhlmeier et al. teach a method of amplification wherein the amplification method successfully employs an annealing/extension steps being less than 10 seconds (i.e., 1 second each) for detection, as well as providing explicit guidance on why such a step can be implemented:
“Our data also confirm that cycling parameters can be altered considerably without losing sensitivity.  Because Taq polymerase incorporates about 50 nucleotides/second into a template, fragments of a few hundred base pairs will take only a few seconds to be elongated.  In addition, Taq polymerase works acceptably well below and above the optimal temperature of 72oC, so that the one second allocated for elongation in the short PCR programme appears to be sufficient.” (page 785, 1st column, 3rd paragraph)

Therefore, one of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success at employing a short cycling parameter that includes shorter annealing/extension times in the amplification method of Chun et al. who also teach utilizing a DNA polymerase in their amplification reaction.
Given that Stuhlmeier et al. teach that Taq DNA polymerase could add 50 base pairs during an extension reaction per second, while successfully providing a one second annealing step, one of ordinary skill in the art would have had a reasonable expectation of success that 10 seconds of annealing/extension reaction time in a PCR reaction volume of at least 10 L (which Stuhlmeier et al. also teach) would be an optimizable condition of the art.

Claims 45, 56, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Stuhlmeier et al. (J. Clinical Pathology, 2003, vol. 56, pages 782-785), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Nazarenko et al. (U.S. Patent No. 5,866,336, issued February 1999).
The teachings of Chun et al. and Stuhlmeier et al. have already been discussed above.
While Chun et al. explicitly teach that their TSG primer, which is a linear, dual-labeled primer, operates based on FRET, do not explicitly list all possible dark quenchers known in the art, and therefore, do not explicitly teach DABCYL as a dark quencher (claim 56).
Chun et al. do not explicitly teach performing an additional step of gel electrophoresis (claim 45) or that the target nucleic acid is miRNA or siRNA (claim 58).
Nazarenko et al. teach a well-known means of utilizing DABCYL as a quencher in a FRET pair (see claim 30) and that the method of amplification detection can be directed to any nucleic acids, such as DNA, cDNA, mRNA, etc. (see claim 9).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Stuhlmeier et al., with the teachings of Nazarenko et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Presently, utilization of a prior art known quencher, DABCYL as part of a FRET dye pair for quenching its counterpart fluorophore had been well known in the art, as evidenced by Nazarenko et al.
Since the linear, dual-labeled TSG primer of Chun et al. required a close proximity of a fluorophore and quencher dye pair located thereon, one of ordinary skill in the art would have expected that any of such known FRET dye pair combinations, including the quencher DABCYL would have produced the same predictable result of quenching the fluorophore of TSG primers which had not been bound and extended on a target nucleic acid.
With regard to reverse transcribing an RNA molecule, such as miRNA and amplifying the resulting cDNA therefrom via the method of Chun et al. in combination with Stuhlmeier et al., such would have been an obvious application in the interest in miRNAs for diagnostics and prognostics of diseases at the time the invention was made.
Lastly, with regard to performing an additional gel electrophoretic step, such would have been an obvious step to implement to ensure that the amplification product produced from the TSG was the correct amplification product by way of its amplicon size on an electrophoresis gel.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (WO 2011/078441, published June 2011, filing date March 26, 2010) in view of Stuhlmeier et al. (J. Clinical Pathology, 2003, vol. 56, pages 782-785), as applied to claims 19-22, 24, 42-44, 46, 48-50, and 52-55 and further in view of Ranasinghe et al. (Chem. Commun., 2005, pages 5487-5502). 
The teachings of Chun et al. and Stuhlmeier et al. have already been discussed above.
	Chun et al. and Stuhlmeier et al. do not explicitly teach performing generating a melting curve after amplification.
	Ranasinghe et al. teach that FRET-mediated real-time PCR is often subsequently followed by a melting curve analysis:
“real time PCR fluorescence is measured … In addition to this, post-PCR melting curve can be obtained by heating the sample” (page 5487, 2nd column, 2nd paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chun et al. and Stuhlmeier et al., with the teachings of Ranasinghe et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	Similarly, one of ordinary skill in the art would have also expected that the amplification product produced by the combination of Chun et al. and Stuhlmeier et al. would have produced the same predictable FRET signal difference when subject to a melting curve analysis, and analysis which is typically followed after amplification reaction.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejections of record are moot in view of the present rejections based on new grounds with a new reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 27, 2022
/YJK/